DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1-42 are drawn to a camera metrology apparatus and method, classified in H04N 17/002.
Claims 43-47 are drawn to a target projector apparatus, classified in G03B 17/561.
The inventions are independent or distinct, each from the other because:
Inventions of Group I (claims 1-42) and Group II (claims 43-47) are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP §806.05(j). In the instant case, the inventions as claimed do not overlap in scope, i.e., are mutually exclusive, and the inventions as claimed are not obvious variants. Claims 43-47 are directed to a target projector apparatus that may be used for testing cameras by the camera metrology apparatus and method as claimed in claims 1-42.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classification; 
The inventions have acquired a separate status in the art due to their  recognized divergent subject matter; 
The inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
The prior art applicable to one invention would not likely be applicable to another invention;
The inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with Attorney Janik Marcovici on 03/15/2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-42.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 43-47 have been withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Janik Marcovici on 03/17/2021.

The application has been amended as follows:
Claims 43-47 have been cancelled. 

Drawings
The drawings filed on 01/25/2019 have been accepted by the Examiner.

Allowable Subject Matter
Claims 1-42 are allowable.
Claim 1 is allowable because, prior art of record taken alone or in combination, fails to disclose or render obvious a camera metrology apparatus comprising: a base section; a drive section with multiple independent drive axes mounted to the base section; and an actuation platform movably mounted to the base section, the actuation platform having at least one camera mount with a camera mount interface for a camera, and at least one camera stimulation source mount, with a stimulation source mount interface, and the actuation platform being operably coupled to at least one of the multiple independent drive axes so as to generate relative motion with more than one independent 
Claims 2-14 are allowable because they are dependent on claim 1 or an intermediate claim.

Claim 15 is allowable because, prior art of record taken alone or in combination, fails to disclose or render obvious a camera metrology apparatus comprising: EFS-WEBa base section; a drive section with multiple independent drive axes mounted to the base section; and an actuation platform movably mounted to the base section, the actuation platform having at least one camera mount, with a camera mount interface for a camera, and at least one camera stimulation source mount, with a stimulation source mount interface, and the actuation platform being operably coupled to at least one of the multiple independent drive axes so as to generate relative motion with more than one independent degrees of freedom between the predetermined camera mount interface and the predetermined stimulation source mount interface effecting metrology measurement of the camera with each of the more than one independent degrees of freedom; wherein the actuation platform has a selectable configuration freely selectable between more than one 
Claims 16-28 are allowable because they are dependent on claim 15 or an intermediate claim.

Claim 29 is allowable because, prior art of record taken alone or in combination, fails to disclose or render obvious a method for effecting metrology measurement of a camera, the method comprising: 
providing a camera metrology apparatus having a base section, EFS-WEBa drive section with multiple independent drive axes mounted to the base section, and an actuation platform movably mounted to the base section, the actuation platform having at least one camera mount, with a camera mount interface for a camera, and at least one camera stimulation source mount, with a stimulation source mount interface, the actuation platform being operably coupled to at least one of the multiple independent drive axes so as to generate relative motion with more than one independent degrees of freedom between the predetermined camera mount interface and the predetermined stimulation source mount interface effecting metrology measurement of the camera with each of the more than one independent degrees of freedom; and freely selecting a predetermined platform 
Claims 30-42 are allowable because they are dependent on claim 29 or an intermediate claim.

Knoedgen et al (U. S. Patent 7,486,309 B2) is the closest prior art to the Applicant’s claimed invention.  However Knoedgen et al does not teach of a camera metrology apparatus comprising: a base section; a drive section with multiple independent drive axes mounted to the base section; and an actuation platform movably mounted to the base section, the actuation platform having at least one camera mount with a camera mount interface for a camera, and at least one camera stimulation source mount, with a stimulation source mount interface, and the actuation platform being operably coupled to at least one of the multiple independent drive axes so as to generate relative motion with more than one independent degrees of freedom between the camera mount interface and the stimulation source mount interface effecting metrology measurement of the camera with each of the more than one independent degrees of freedom.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Status/Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY M PUNNOOSE whose telephone number is (571)272-2427.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/ROY M PUNNOOSE/ 
Primary Examiner 
Art Unit 2886